UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1826


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

BOSTON POLICE OFFICER 11465, In Individual and Official
Capacities; UNKNOWN ASSISTANT DISTRICT ATTORNEY, Individual
and Official Capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-00457-LO-JFA)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chukwuma E. Azubuko appeals the district court’s order

denying him leave to file a motion for consideration of his case

by a three-judge court, pursuant to 28 U.S.C. § 2284 (2006).                  We

have     reviewed   the   record      and     find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Azubuko v. Boston Police Officer, No. 1:12-cv-00457-LO-

JFA (E.D. Va. June 21, 2012).           We deny Azubuko’s motion seeking

to join additional parties to this appeal.                    We dispense with

oral   argument     because    the    facts    and   legal    contentions     are

adequately    presented   in    the   materials      before    this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2